         Case 1:19-cr-00267-KBJ Document 16 Filed 08/13/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                          )
UNITED STATES OF AMERICA,                 )
                                          )
              v.                          )      Criminal No. 19-cr-267 (KBJ)
                                          )
JOSEF KOYSHMAN,                           )
                                          )
              Defendant.                  )
                                          )

                                         ORDER

       The parties appeared before this Court for a status conference on August 13,

2019. During the conference, both counsel represented that additional time was

necessary to permit the exchange of discovery and an evaluation of their respective

positions regarding the disposition of this matter. Given these representations, the

Court found that it was in the interest of justice to exclude from the Speedy Trial Act

calculation the time between the August 13, 2019, status conference and the next status

conference, which is scheduled for September 11, 2019.

       Accordingly, it is hereby

       ORDERED that the period from August 13, 2019 through September 11, 2019,

inclusive, is excluded from the Speedy Trial calculation for good cause shown, insofar

as the resulting delay fulfills the ends of justice, and taking such action outweighs the

best interests of the public and the defendant in a speedy trial.


Date: August 13, 2019                            Ketanji Brown Jackson_
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge
